DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 3/17/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.  
Response to Amendment
This action is in response to the amendment filed 3/17/2021 with the RCE.  Claims 1-15 are pending of which Claims 6-15 are withdrawn.  Of the claims under consideration Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 3/17/2021.  
Claim Rejections - 35 USC § 103
Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150010751, already made of record) in view of Qing et al. (CN101210335, Previously referenced, using a machine translation presently made of record) further in view of CN101368058, Guojian Wang et al. evidenced by CAS Registry Number: 2530-83-8, Scifinder, American Chemical Society (2021) hereinafter “RN-2530-83-8” and further in view of the article entitled “Corrosion Protection of Steel by Hybrid Sol-Gel Coating”, G. G. Avcı et al. Key Engineering Materials, Vols. 264-268, pp 387-390, ISSN: 1662-9795, Trans Tech Publications Ltd, Switzerland, (2004), hereinafter “Avci”).    
For CN 101368058 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “G. Wang”.     
Regarding claim 1, Wang discloses an aluminum (light metal) with a mixed sol-gel & polyaniline (ceramic-polymer hybrid) coating (Wang Para 106). Wang discloses there is an aluminum oxide layer (oxide layer) between the aluminum and mixed coating (Wang Paras 97, 103, Fig. 14d, Fig. 15).  Wang discloses that the condensation (polymerization) of the sol-gel is catalyzed (activated) with water and acid (Wang Paras 65, 113).  Also Wang explicitly discloses that the condensation (polymerization) of the sol-gel is catalyzed (activated) with water and acid (Wang Paras 65, 113).  Further, this 
Regarding process wording of “formed on the light metal layer”, “formed over the oxidized layer using a sol-gel polymerization that is activated using water”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
However Wang does not expressly disclose that the aluminum oxide layer may be a plasma electrolytic oxidation layer.  
Qing discloses superior wear resistance and corrosion resistance for light metals when an oxidation layer is formed by “differential arc oxidation” using an rd full ¶ of page 3/8 a prime coat can be between the metal plating and the differential arc oxidation film layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang using the oxidation process of Qing motivated to gain the benefit of improved wear resistance and corrosion resistance as taught by Qing (Qing Page 2, Summary, Embodiment).  Furthermore the combination of Qing with Wang has a reasonable expectation of success because Qing has a differential arc oxidation treatment of a light metal before additional coating layers as does Wang have light metal substrate pretreatment before the sol-gel polyaniline solution application.    
However Wang as modified with Qing does not expressly disclose the sol-gel precursors of epoxy silane is a glycidoxypropyltriethoxysilane and a polymer for the sol-gel polymerization is selected from polyacrylate, epoxy, acrylonitrile butadiene styrene (ABS), polycarbonate, polyurethane, fluoro-polymers, or a combination thereof.  
G. Wang discloses in the abstract, 1st ¶ of page 1, examples and claims polyaniline anticorrosion conductive coating from an epoxide resin {reading on epoxy of the pending claims}, curing agent, aniline, flatting agent, coupling agent, 
	However, methoxy and ethoxy are homologs - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, CH2, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the 
	In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the composition with polyaniline and epoxy silane precursors for sol-gel of Wang has the purpose of anticorrosion of metals such as light metals and steel.  Also G. Wang has the composition of a polyaniline with the epoxy silane of glycidoxypropyltrimethoxysilane along with epoxy resin for the purpose of anti-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing with the oxidation process, as afore-described, where from G. Wang the epoxy silane of Wang as modified is glycidoxypropyltrimethoxysilane, a homolog of glycidoxypropyltriethoxysilane of the pending claims along with epoxy resin combined with the polyaniline composition for the same purpose of an anticorrosive conductive coating as for Wang motivated to have an anticorrosive conductive coating for metal substrates.  Furthermore the combination of G. Wang with Wang as modified has a reasonable expectation of success because both G. Wang and Wang are anticorrosion compositions of epoxy silane and polyaniline.   
However Wang as modified by Qing and G. Wang does not expressly disclose that the epoxy resin with the epoxysilane is in a so-gel composition.  
Avci discloses in the abstract and experimental and conclusion sections   that sol-gel films prepared by the modification of silanes with various amounts of organics were studied for their corrosion protection properties on steel.  Spray coated films were dried between 110- 150°C for 1 hour.  GPTMS/TEOS sol-gel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing and G. Wang with the oxidation process with glycidoxypropyltrimethoxysilane and epoxy with the polyaniline composition, as afore-described, where from Avci the glycidoxypropyltrimethoxysilane and epoxy are combined with the polyaniline composition as part of the sol-gel composition for corrosion protection properties of metal like steel of Wang as also useful for light metals from Wang motivated to have mechanical strength, flexibility and corrosion resistance more than the sol-gel only formulations as for pending Claims1, 4, 5.  Furthermore the combination of Avci with Wang as modified has a reasonable expectation of success because both Avci and Wang as modified are 
Regarding claim 4, Wang in view of Qing further in view of G. Wang and further in view of Avci is applied as to Claim 1, where Wang discloses aluminum (Wang Para 106).   
Regarding claim 5, Wang in view of Qing further in view of G. Wang and further in view of Avci is applied as to Claim 1 where Qing discloses an oxidation film layer of 3-10 microns in thickness (Qing Page 2 Embodiment).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Qing further in view of G. Wang evidenced by RN-2530-83-8 and further in view of Avci as applied to claim 1 above, and further in view of Yagi (US 20100129558, already made of record). 
Regarding claims 2, 3, Wang in view of Qing further in view of G. Wang and further in view of Avci discloses coated aluminum as described above.  Wang as modified does not disclose further layers on the coated aluminum.  
Yagi discloses a pre-coated metal sheet that may be aluminum or aluminum alloys with magnesium or zinc that has been pre-coated for corrosion resistance such as with complex oxide forming treatments (Yagi Paras 43, 44). Yagi discloses coating the pre-coated metal sheet with an undercoat paint and a top-coat paint comprising a pearl pigment (particle) to form paint films (Yagi Paras 22, 23), corresponding to the presently claimed barrier layer and finishing layer, wherein the top-coat paint comprises a macromolecular resin (polymer) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing and G. Wang and Avci with the oxidation process with glycidoxypropyltrimethoxysilane and epoxy with the polyaniline sol-gel composition, as afore-described for Claim 1, where from Yagi a two-layer paint film system would be applied to the coated aluminum of Wang as modified motivated to gain the benefit of excellent heat radiation and flexible coloration as taught by Yagi (Yagi Para 17) for pending Claims 2-3.  The combination of Yagi and Wang as modified has a reasonable expectation of success because Yagi and Wang as modified have coated metal sheet that may be aluminum or aluminum alloys with magnesium or zinc that has been pre-coated for corrosion resistance such as with complex oxide forming treatments.      
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 and the disclosures of claim 9 of U.S. Patent No. 10,533,113, Wu et al (hereinafter “Wu”).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  There is significant overlap between present claims 1 drawn to a substrate comprising a light metal layer, an oxidized layer and ceramic-polymer hybrid layer formed over the oxidized layer using a sol-gel polymerization of tetraethylorthosilicate (“TEOS”) and layered composite coating, comprising: a first layer obtained by micro-arc oxidation treatment, and a second layer obtained by dip coating with the sol-gel hybrid coating composition comprising a sol-gel precursor, a polymer mixture and a solvent, wherein the sol-gel precursor comprises TEOS and the polymer mixture comprises a polyurethane, a polyacrylic and a fluoropolymer of Claim 14 of Wu.  The only difference  is that that the present claim 1 has as part of the substrate the light metal layer. Wu discloses such a light metal layer for micro-arc oxidation treatment to from a first protection layer on the light metal in Claim 9 such that the light metal may be included for micro-arc treatment to have a first protective layer on the light metal as an oxidized layer as in pending Claim 1.   Therefore, one of ordinary skill in the art would, on reading the conflicting patent, at once envisage the invention claimed in the examined application.  See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  For example, presence of a substrate of 
Response to Arguments
Applicant’s arguments filed 3/17/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims upon which amendments Applicants centered their arguments against the previous rejections under 35 U.S.C. 103.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/           Primary Examiner, Art Unit 1787